Citation Nr: 0017124	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to Dependency and Indemnity Compensation due to 
the deceased veteran's blindness due to bilateral occipital 
lobe infarcts under the provisions of 38 C.F.R. § 3.312.  

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In November 
1998, the appellant, who is the veteran's widow, testified at 
a videoconference hearing before the undersigned Acting 
Member of the Board.  

At the hearing, the appellant withdrew her appeal on the 
issue of entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991) based on the 100 
percent rating for the deceased veteran's blindness secondary 
to bilateral occipital lobe infarcts.  In view of the 
withdrawal of the appeal, that issue is no longer before the 
Board.  The Board notes that in a letter to the RO dated in 
March 2000, the appellant referred to DIC benefits payable 
when a veteran was totally disabled because of service-
connected conditions but dies from other causes.  In its 
response, dated March 17, 2000, the RO explained (as it had 
in its June 1998 rating decision) that one of the qualifying 
criteria for DIC benefits claimed under the provisions of 
38 U.S.C.A. § 1318, was that a veteran must have been rated 
totally disabled for a period of 10 years or more immediately 
preceding his death.  The RO pointed out to the appellant 
that she had withdrawn her appeal on this issue at the 
hearing and advised her that in order to reopen this claim 
she would need to provide evidence that the veteran was rated 
as totally disabled, that is, 100 percent, for 10 years prior 
to his death.  The RO requested that the appellant clarify 
what she wished to do.  In subsequent letters to the RO and 
to the Board, the appellant has again referred to DIC 
benefits payable when the veteran is totally disabled because 
of service-connected conditions but dies from other causes 
and in the same sentence has referenced her husband's 100 
percent rating.  The RO should again attempt to ascertain 
whether it is the appellant's intention to attempt to reopen 
the claim of entitlement to DIC under 38 U.S.C.A. § 1318 
based on the 100 percent rating for the deceased veteran's 
blindness secondary to bilateral occipital lobe infarcts.  


FINDINGS OF FACT

1.  The claim of entitlement to DIC due to the deceased 
veteran's blindness due to bilateral occipital lobe infarcts 
under the provisions of 38 C.F.R. § 3.312 is not plausible.  

2.  The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to DIC due to the deceased 
veteran's blindness due to bilateral occipital lobe infarcts 
under the provisions of 38 C.F.R. § 3.312 is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records include no complaint, 
finding or diagnosis related to hypertension or heart 
disability.  The report of the veteran's February 1946 
separation examination shows he had a history of a shell 
fragment wound of the left buttock and posterior surface of 
the left leg that occurred in Okinawa in April 1945 and for 
which he received the Purple Heart Medal.  At the 
examination, the physician noted well-healed scars with no 
symptoms.  In a rating decision dated in December 1947, the 
RO granted service connection for superficial wound scars of 
the left buttock and left leg and assigned a noncompensable 
rating.  

A VA hospital summary shows that the veteran was hospitalized 
in June 1994 with the intention of undergoing resection of an 
abdominal aortic aneurysm.  However, relative to the 
veteran's chronic renal insufficiency it was decided to 
undertake an angiogram of the bilateral renal arteries to 
determine whether bypass of the renal arteries during the 
aneurysm resection was warranted.  The veteran was 
transferred to the angiogram suite and while on the angiogram 
table had an acute onset of decreased vision.  It was noted 
that the veteran had a history of a cerebrovascular accident 
in 1993 in the left occipital area, which left him with a 
right homonomous hemianopsia.  During the remainder of the 
June 1994 hospitalization, it was concluded by the 
ophthalmology service that the veteran had bilateral 
homonomous hemianopsia with essential band of vision 
remaining which was likely due to new right occipital 
infarct.  As a result, the veteran met the criteria for legal 
blindness.  The final diagnoses reported in the June 1994 
hospital summary were abdominal aortic aneurysm, chronic 
renal insufficiency, new onset right occipital infarct, 
rheumatoid arthritis, hypertension, coronary artery disease 
and adjustment disorder.  

In a rating decision dated in February 1996, the RO granted 
compensation benefits to the veteran for blindness secondary 
to bilateral occipital lobe infarcts under the provisions of 
38 U.S.C.A. § 1151 and assigned a 100 percent rating 
effective from the date of the veteran's claim in October 
1994.  

A VA hospital summary shows that the veteran was hospitalized 
in March 1997 with the chief complaint of chronic cough with 
shortness of breath for one month.  Chest X-ray showed 
cardiomegaly.  An echocardiogram showed moderate to severe 
left ventricular dysfunction, moderate mitral regurgitation 
and an apical clot in the left ventricle.  The diagnosis was 
newly diagnosed congestive heart failure, and secondary 
diagnoses were end stage renal disease secondary to 
interstitial disease, rheumatoid arthritis and abdominal 
aortic aneurysm.  

VA hospital records show that the veteran was hospitalized in 
late October 1997 with complaints of right lower quadrant 
pain with right flank pain.  During that hospitalization, an 
echocardiogram showed resolution of the left ventricular 
clot; left ventricular ejection fractions were 35 percent and 
42 percent.  During the course of the hospitalization, the 
veteran's right lower quadrant abdominal pain improved 
substantially.  

The veteran was readmitted to the VA hospital in early 
November 1997 with the chief complaint of shortness of breath 
for the past 1 to 2 days.  An electrocardiogram showed 
changes in comparison with an electrocardiogram from the last 
six months, and a chest X-ray showed pulmonary congestion, 
which was new when compared to a prior X-ray.  A cardiology 
consult was obtained, and the veteran adamantly refused, 
after many discussions, cardiac catheterization because of 
his prior angiogram that had resulted in his blindness.  
After four days there was resolution of his 
electrocardiogram.  The principal diagnosis was non-Q-wave 
myocardial infarction.  Secondary diagnoses were end-stage 
renal disease on hemodialysis, hypertension and history of 
congestive heart failure.  

In an outpatient progress note dated in mid-November 1997, a 
VA Renal Fellow commented that he had seen the veteran in 
hemodialysis and that he had reported episodes of shortness 
of breath in the early morning hours.  The physician noted 
that the veteran was status post recent non-Q-wave myocardial 
infarction.  He said that he had discussed with the veteran 
the risks of non-Q-wave myocardial infarction progressing to 
Q-wave myocardial infraction without intervention.  The 
physician stated that the veteran remained adamantly against 
cardiac catheterization.  The physician stated that he 
explained both the risks of proceeding with the work-up and 
not proceeding.  He stated that the veteran understood the 
increased risks of emergent therapy versus that under 
controlled conditions.  The physician stated that he told the 
veteran to go to the emergency room if symptoms persisted or 
worsened.  

In late November 1997, the veteran was again admitted to the 
VA hospital secondary to dyspnea and vague chest discomfort.  
Chest X-ray demonstrated bilateral pulmonary congestion and 
left pleural effusion consistent with congestive heart 
failure.  The veteran underwent hemodialysis with 
improvement.  The following morning the veteran developed 
substernal chest pain and decreased heart rate with secondary 
Type II atrioventricular block and tertiary atrioventricular 
block.  An electrocardiogram showed acute inferior wall 
myocardial infarction.  The Renal Service and Coronary Care 
Unit Service discussed the importance of the veteran 
receiving coronary catheterization in light of his symptoms.  
Hospital notes show that the veteran was hesitant regarding 
the cardiac catheterization because of having gone blind 
after a prior angiogram.  Hospital notes and the hospital 
summary indicate that the veteran and his wife eventually 
agreed with the plan for catheterization, and the veteran's 
wife signed a consent form for the cardiac catheterization.  

During the cardiac catheterization the veteran underwent 
percutaneous transluminal coronary angioplasty to the right 
coronary artery.  There was resolution of chest pain and 
restoration of sinus rhythm temporarily.  An intra-aortic 
balloon pump was not placed due the veteran's severe 
agitation and attempts to sit up.  Cardiovascular surgery was 
consulted regarding emergent coronary artery bypass grafting, 
but they refused due to the veteran's overall medical 
condition.  After the catheterization, the veteran complained 
of severe right leg pain.  He was unable to wiggle the toes 
on his right foot and was able to move the right foot very 
minimally.  Right posterior tibial and dorsalis pulses were 
absent.  There was also mottling from the abdomen/flank down 
the right leg.  A peripheral vascular specialist was called 
regarding possible embolization of the right leg.  
Approximately an hour later the veteran went into ventricular 
fibrillation arrest, which was witnessed by a dialysis nurse 
who was in the process of setting up dialysis for the 
veteran.  Aggressive advanced cardiac life support measures 
were unsuccessful, and the veteran died.  

The medical certificate of death lists ventricular 
fibrillation due to acute myocardial infarction as the cause 
of the veteran's death.  

At the November 1998 videoconference hearing, the appellant 
testified that she felt the veteran's death should be service 
connected because she was the 24-hour-a-day caregiver, which 
included taking him to 314 dialysis treatments and taking him 
to 106 doctor visits at the hospital during the 31/2 years from 
the onset of his blindness from the VA angiogram in 1994 to 
his death in 1997.  She testified that the veteran's heart 
problem started in March 1997 and that for weeks and weeks 
after that the VA doctors kept telling the veteran to get an 
angiogram.  She also testified that the doctors knew the 
problems there had been with the first angiogram.  She 
testified that the veteran kept saying no because the first 
one blinded him and he was afraid.  The appellant testified 
that on the day of the veteran's death in November 1997 she 
was called to the hospital.  She was told that the veteran 
was in a very critical condition and that the angiogram was 
the only thing that they could do to help him.  She testified 
that the veteran could not sign the consent and that she 
signed to have the angiogram done.  She testified that no one 
explained the hazards or risks of the procedure.  She said 
that no one said anything except sign this paper.  She said 
she signed as they were wheeling the veteran out of the room 
to do the procedure.  The appellant said it was her 
contention that the angiogram caused the veteran's infarction 
because he was in perfect condition when he was wheeled out 
of the room.  

II.  Analysis

Entitlement to DIC due to blindness due to bilateral 
occipital lobe infarcts under the provisions of 38 C.F.R. 
§ 3.312

DIC is payable to the surviving spouse of a veteran who dies 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991).  The appellant contends that 
she should be awarded DIC based on the deceased veteran's 
blindness due to bilateral occipital lobe infarcts as the 
cause of the veteran's death.  She has argued that the 
blindness and the associated extreme trauma could have caused 
the veteran's heart condition and contributed to his 
dialysis.  

As was noted earlier, the veteran received compensation for 
his blindness due to bilateral occipital lobe infarcts under 
the provisions of 38 U.S.C.A. § 1151.  Although an injury or 
disease compensated under 38 U.S.C.A. § 1151 is not a 
"service-connected" injury or disease, 38 U.S.C.A. § 1151 
requires VA to pay compensation in the same manner as if the 
disability were service connected.  The VA General Counsel 
has determined that the language and history of 38 U.S.C.A. 
§ 1151 reflect a congressional intent that all disability and 
dependency and indemnity compensation benefits payable for 
service-connected disability shall also be payable for 
disability within the scope of 38 U.S.C.A. § 1151.  See 
VAOPGCPREC 8-97, 100-90, 80-90, 73-90; see also VAOPGC 12-86.  

To establish service connection for the cause of the 
veteran's death and thus warrant DIC under 38 U.S.C.A. § 1310 
(West 1991) and 38 C.F.R. § 3.312 (1999), the evidence must 
show that a service-connected disability (or disability for 
which compensation was being paid under 38 U.S.C.A. § 1151) 
either caused or contributed substantially or materially to 
cause death.  For such disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  To constitute a contributory cause, it is not 
sufficient to show that the disability causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence for certain chronic diseases, including 
arteriosclerosis and hypertension, will be presumed if 
manifest to a compensable degree within a year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 38 C.F.R. 
§ 3.310(a) (1999) provides that disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Further, any 
increase in severity of a nonservice-connected disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of a well-grounded claim, 
that is, whether she has presented a claim that is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

For a claim of entitlement to DIC under 38 U.S.C.A. § 1310 
and 38 C.F.R. § 3.312 based on cause of the veteran's death, 
the first requirement for a well-grounded claim, i.e., 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die.)  However, the last two requirements must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352 (1997); Ramey v. Brown, 9 vet. App. 40, 46 (1996).  That 
is, for the claim to be well grounded, there must be 
competent medical evidence that a service-connected disorder 
(or disability for which compensation was being paid under 
38 U.S.C.A. § 1151) caused or contributed to death, or 
medical evidence that the conditions involved in death are 
linked to service, to a service-connected disability or to a 
disability for which compensation was being paid under 
38 U.S.C.A. § 1151.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Ramey v. Brown, 9 Vet. App. 40 (1996); Johnson v. 
Brown, 8 Vet. App. (1995).  

If the claimant has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist in 
the development of the claim, including obtaining a medical 
opinion.  See Epps, supra; Caluza v. Brown, 7 Vet. App. 498, 
504 (1995).  

The record shows that during his lifetime the veteran had no 
established service-connected disability other than 
superficial wound scars of the left buttock and left leg.  It 
is not contended, nor does the evidence suggest, that the 
shell fragment wound residuals caused or contributed to the 
veteran's death.  Further the veteran's service medical 
records from his period of active military service, that is 
from 1943 to 1946, are negative for the medical conditions 
involved in the veteran's death in 1997, and such conditions 
were not shown for decades after service.  The appellant does 
not contend, nor is there competent medical evidence of 
record that suggests the presence of hypertension, 
arteriosclerosis or heart disability in service or within a 
year after service.  

It is the appellant's contention that she should be awarded 
DIC based on the deceased veteran's blindness due to 
bilateral occipital lobe infarcts as the cause of the 
veteran's death.  She has argued that the blindness and the 
associated extreme trauma could have caused the veteran's 
heart condition and contributed to his dialysis.  She has, 
however, not submitted any competent medical evidence that 
suggests that the veteran's coronary artery disease or any 
other of the severe ailments that existed at the time of 
death, including history of congestive heart failure, 
hypertension, and end-stage renal disease (assuming they were 
either principal or contributory causes of death) were 
related to, that is were either caused or aggravated by, the 
veteran's blindness or trauma associated with blindness due 
to bilateral occipital lobe infarcts.  In short, there is no 
competent medical evidence of causality or aggravation as 
required for a well-grounded claim for service connection for 
the cause of the veteran's death.  Statements by the 
appellant on such matters do not constitute competent medical 
evidence, since, as a layperson, she is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
See Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In the absence of one of the following: i.e., competent 
medical evidence relating the veteran's death to service or 
an established service-connected disability, competent 
medical evidence relating the veteran's death to blindness 
due to bilateral occipital infarcts for which he received VA 
compensation under 38 U.S.C.A. § 1151, or competent medical 
evidence suggesting that the blindness or trauma associated 
with blindness due to bilateral occipital infarcts caused or 
aggravated the disorder that resulted in death, the 
appellant's claim of entitlement to DIC under the provisions 
of 38 C.F.R. § 3.312 relating to service connection for the 
cause of the veteran's death is implausible and must be 
denied as not well grounded.  

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, based on a claim that the veteran died as the result 
of VA medical treatment in 1997

The appellant contends that the veteran's death in November 
1997 was caused by the VA cardiac catheterization of the 
veteran on the day he died thereby warranting entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151.  The 
appellant has suggested that the Board remand the case to 
obtain an opinion from a medical specialist or that the Board 
refer the case for review by an independent medical expert.  
In addition, the appellant asserts that although she signed 
the Form 522, Consent for Administration of Anesthesia and 
Performance of Operations and Other Procedures, regarding the 
cardiac catheterization, VA provided no counseling explaining 
the procedure.  

38 U.S.C. § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997, to limit the payment of 
compensation or DIC for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  The appellant's claim was filed after October 
1, 1997.  Therefore, the amended law is applicable to this 
DIC claim.  See VAOPGCPREC 40-97.  

In pertinent part, the statute as amended provides that DIC 
shall be awarded for a qualifying death of a veteran as if 
such death were service-connected.  For purposes of this 
section, a death is qualifying death if the death was not the 
result of the veteran's willful misconduct and (1) the death 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2000).  

As an initial matter, the Board must also determine whether 
this claim is well grounded.  As noted above, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit at 92.  

There is no medical evidence on file suggesting that VA 
treatment, specifically the VA cardiac catheterization, which 
the veteran underwent on the day of his death, either caused 
or contributed to his death.  Specifically, the Board notes 
that although the catheterization was done on an emergent 
basis after a myocardial infarction and the veteran died 
within hours of completion of the cardiac catheterization, 
there is no indication in any of the detailed hospital 
progress notes, in the terminal hospital summary or in the 
medical certificate of death that the procedure caused or 
contributed to the veteran's death.  There is of record no 
medical opinion suggesting that the veteran's death was 
related to VA treatment.  The evidence supportive of the 
claim is limited to the appellant's lay assertions concerning 
medical etiology, which is not competent medical evidence.  
See Espiritu.  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Jimison v. West, 13 Vet. App. 75 
(1999); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Grottveit, 5 Vet. App. at 92.  The Board therefore finds that 
the claim is not plausible and must be denied as not well 
grounded.  

As noted earlier, the appellant has asserted that VA did not 
provide counseling explaining the cardiac catheterization 
procedure before she signed the consent form on behalf of the 
veteran.  She, in effect, argues there was no informed 
consent for the procedure and that this would amount to fault 
by VA under the statute.  The Board, however, need not 
address this question because the appellant has not presented 
evidence that the procedure for which she questions the 
validity of the consent caused or contributed to the 
veteran's death.  

Additional Matters

In suggesting that the claims be remanded for a medical 
opinion by a medical specialist or referred for an opinion by 
an independent medical expert, the appellant has requested VA 
assistance in the development of her DIC claims.  However, 
such action is not appropriate as it is well established that 
the duty to assist does not apply until the appellant has 
submitted a well-grounded claim.  See Morton v. West, 12 Vet. 
App. 477 (1999); Jimison, supra; Anderson v. Brown, 9 Vet. 
App. 542 (1996).  

The Board's decision serves to inform the appellant of the 
kind of evidence that would be necessary to make her claims 
well grounded.  Again, as to the claim for DIC under the 
provisions of 38 C.F.R. § 3.312 she would need competent 
medical evidence of a link between a disability incurred in 
or aggravated by service and the immediate or underlying 
causes of the veteran's death or competent medical evidence 
of a link between the veteran's blindness due to bilateral 
occipital infarcts (for which the veteran received 
compensation under 38 U.S.C.A. § 1151) and the immediate or 
underlying causes of the veteran's death.  As to the claim 
for DIC under the provisions of 38 U.S.C.A. § 1151 she would 
need competent medical evidence that carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing 
medical treatment caused or contributed substantially or 
materially to cause the veteran's death.  


ORDER

Entitlement to DIC due to the deceased veteran's blindness 
due to bilateral occipital lobe infarcts under the provisions 
of 38 C.F.R. § 3.312 is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.  



		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals






